Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 11 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Elk April 11th 1781
                        
                        This Letter will be delivered to Your Excellency by Capt. Rochefontaine who is joining the grand Army and
                            will leave this Corps with the few Sapers and Miners we had taken from West Point—I dont apprehend they may be useful to
                            us, and it would have been very inconvenient for them to be seperated from their Corps where they are to receive every
                            kind of supply. with the highest respect—I have the honor to be Your Excellencys Most Obedt Hum. Servt
                        
                            Lafayette
                        
                    